PER CURIAM:
Timothy Adams appeals the district court’s order accepting the recommendation of the magistrate judge and denying his Fed.R.Crim.P. 35(a) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Adams, Nos. CR-94-302; CA-04-685-1 (M.D.N.C. Jan. 19, 2005). *915We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED